ACCEPTED
                                                                                        01-15-00562-CV
                                                                             FIRST COURT OF APPEALS
                                                                                     HOUSTON, TEXAS
                                                                                   8/26/2015 2:18:42 PM
                                                                                  CHRISTOPHER PRINE
                                                                                                 CLERK




                                NO. 01-15-00562-CV
                                                           FILED IN
                                                    1st COURT OF APPEALS
                                                        HOUSTON, TEXAS
                      IN THE FIRST COURT OF APPEALS
                                                    8/26/2015 2:18:42 PM
                            AT HOUSTON, TEXAS
                                                    CHRISTOPHER A. PRINE
                                                            Clerk

                     SYLVIA AGUILAR AND MIKE AZAYED
                             Plaintiffs-Appellants

                                          v.

                RICCI DANTE BIANCHI AND ALMA KHUBIEH,
                          Defendants-Appellees


                On appeal from the SOth Judicial District Court
                           of Harris County, Texas


     APPELLANTS' AGREED MOTION TO DISMISS THE APPEAL AND
          MOTION TO EXPEDITE ISSUANCE OF A MANDATE



      Appellants Sylvia Aguilar and Mike Azayed and appellees Ricci Dante

Bianchi and Alma Khubieh moves this Court for an agreed Motion to Dismiss and

Motion to Expedite Issuance of a Mandate would show this Court as follows:

      Pursuant to Texas rule of Appellate Procedure 42. l(a)(2), the Parties have

resolved their dispute and are in agreement that this action should be dismissed.

Accordingly the Appellants and Appellees request that this Court grant this Agreed

Motion to Dismiss and Motion to Expedite Issuance of a Mandate, with each party

bearing their own attorney's fees and costs.
       WHEREFORE, appellants Sylvia Aguilar and Mike Azayed and appellees

Ricci Dante Bianchi and Alma Khubieh move and respectfully pray that the court

dismiss the appeal and issue a mandate.


                                     BURFORD PERRY, LLP




                                              Ada I. Ferrer
                                              State Bar No. 24068198
                                              700 Louisiana, Suite 4545
                                              Houston, Texas 770002
                                              (713) 401-9790
                                              (713) 993-7739 (Facsimile)
                                              bperry@burfordperry.com
                                              aferrer@burfordperry.com

                                     Attorney for Appellants


AGREED AS TO SUBSTANCE AND FORM:

CHERKAOUI & ASSOCIATES, PLLC


Isl Mehdi Cherkaoui

Mehdi M. Cherkaoui
State Bar No.
1200 Smith Street, Suite 1600
Houston, Texas 77002
(281) 946-9466
(877) 282-7874 (Facsimile)
mehdi@cherkaouilawfirm.com




                                          2
                            Certificate of Conference

      As required by Tex. R. App. P. 10.l(a)(5), I certify that I conferred with Mehdi
M. Cherkaoui, counsel for appellees, and he stated that appellees agree with this
motion.




                                              Ada I. Ferrer




                                          3
                              Certificate of Service

      I hereby certify that a true and correct copy of the foregoing motion has been
served on the following counsel of record by the manner indicated in accordance
with Tex. R. App. P. 9.5(e), on August 26, 2015.

BY ELECTRONIC SERVICE
Mehdi Cherkaoui, JD
Cherkaoui & Associates, PLLC
1200 Smith Street, Suite 1600
Houston, Texas 77002



                                             Ada I. Ferrer




                                         4